[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-10040                ELEVENTH CIRCUIT
                                                          SEPTEMBER 22, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                 D. C. Docket No. 08-00007-CR-OC-31GRJ

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                   versus

LUCMON JOSEPH,
a.k.a. Luke Joseph,

                                                         Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (September 22, 2009)

Before BIRCH, HULL and ANDERSON, Circuit Judges.
PER CURIAM:

      Lucmon Joseph appeals his 24-month sentence for making a false statement

in a loan application, in violation of 18 U.S.C. §§ 2 and 1014. On appeal, Joseph

argues that the district court clearly erred in calculating the appropriate amount of

loss because it failed to credit the fair market value of collateral property against

the calculated amount of loss. Further, he asserts that the district court clearly

erred in determining the fair market value of the property by disregarding its

appraisal value in favor of the contract sale price. Upon review of the record and

consideration of the parties’ briefs, we discern no error.

      We review for clear error a district court’s loss calculation and de novo

whether the district court misapplied the Sentencing Guidelines. United States v.

McCrimmon, 362 F.3d 725, 728 (11th Cir. 2004). A defendant’s failure to object

to allegations of fact in a PSI admits those facts for sentencing purposes. United

States v. Wade, 458 F.3d 1273, 1277 (11th Cir. 2006). Further, a defendant’s

affirmative withdrawal of an objection to the PSI at sentencing waives the

argument for purposes of appeal. United States v. Horsfall, 552 F.3d 1275, 1283

(11th Cir. 2008), cert. denied, 129 S.Ct. 2034 (2009).

      For offenses involving fraud, the Guidelines provide for an increase in the

defendant’s offense level based on the amount of loss that resulted from the fraud.

                                           2
U.S.S.G. § 2B1.1(b)(1). The offense level is increased by eight where the amount

of loss is greater than $70,000, but not greater than $120,000. U.S.S.G.

§§ 2B1.1(b)(1)(E)-(F). “When calculating loss for sentencing purposes, the

district court looks to the greater of actual loss or intended loss.” United States v.

Willis, 560 F.3d 1246, 1250 (11th Cir. 2009). “Intended loss is the pecuniary

harm that was intended to result from the offense and it includes intended

pecuniary harm that would have been impossible or unlikely to occur.” Id.

(quotations and emphasis omitted). In a case involving collateral, the loss must be

reduced by “the amount the victim has recovered at the time of sentencing from

disposition of the collateral, or if the collateral has not been disposed of by that

time, the fair market value of the collateral at the time of sentencing.” U.S.S.G.

§ 2B1.1, comment. (n.3(E)(ii)). A district court’s finding of loss under § 2B1.1 is

entitled to “appropriate deference,” and it may reasonably estimate that amount.

Willis, 560 F.3d at 1251; United States v. Miller, 188 F.3d 1312, 1317 (11th

Cir. 1999) (interpreting U.S.S.G. § 2F1.1, which was incorporated into § 2B1.1 by

amendment).

      Joseph waived his argument regarding the district court’s methodology in

determining the amount of loss by affirmatively withdrawing the argument before

the district court. The district court explained that it calculated the intended loss

                                           3
by subtracting the amount the bank would have loaned based on the contract sale

price from the amount of the loan that Joseph attempted to obtain. In response to

the district court’s explanation, Joseph indicated that he did not dispute the district

court’s methodology in calculating the intended loss, but only the district court’s

use of the contract sale price instead of the price from the appraisal as the fair

market value.

      In determining the fair market value of the property, the contract sale price

was a fair estimate of that value based on an arm’s length transaction. Because

Joseph failed to show that the bank would have financed a loan based on the value

of the property presented in the appraisal rather than the contract sale price, the

district court did not clearly err in determining the fair market value of the

property. Because the contract sale price was an appropriate estimate of the fair

market value of the property and Joseph waived any argument regarding the

district court’s methodology in calculating the amount of loss, the district court did

not clearly err in determining the amount of loss under § 2B1.1(b)(1).

Accordingly, we affirm.

      AFFIRMED.




                                           4